

113 HCON 60 IH: Expressing the sense of Congress that financial institutions should work proactively with their customers affected by the shutdown of the Federal Government who may be facing short-term financial hardship and long-term damage to their creditworthiness through no fault of their own.
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 60IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Ms. Waters (for herself, Mr. Hoyer, Mr. Van Hollen, Mr. Moran, Ms. Edwards, Mr. Connolly, Ms. Norton, Mrs. Carolyn B. Maloney of New York, Mr. Watt, Mr. Sherman, Mr. Meeks, Mr. Capuano, Mr. Hinojosa, Mr. Clay, Mr. Lynch, Mr. David Scott of Georgia, Mr. Al Green of Texas, Mr. Cleaver, Ms. Moore, Mr. Ellison, Mr. Perlmutter, Mr. Himes, Mr. Carney, Ms. Sewell of Alabama, Mr. Foster, Mr. Kildee, Mr. Murphy of Florida, Mr. Delaney, Mrs. Beatty, and Mr. Heck of Washington) submitted the following concurrent resolution; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress that financial institutions should work proactively with their customers affected by the shutdown of the Federal Government who may be facing short-term financial hardship and long-term damage to their creditworthiness through no fault of their own.That it is the sense of Congress that—(1)financial institutions should work with their customers affected by the shutdown of the Federal Government that began on October 1, 2013;(2)individuals affected by the shutdown who are or will be facing financial distress should contact their lenders to alert them of their situation immediately;(3)affected customers may face financial hardship in making timely payments on their debts, such as mortgages, student loans, car loans, credit cards, and other debt due to the temporary delay or permanent loss of their salaries;(4)financial institutions should consider temporarily waiving or reducing penalty, late payment, and similar fees in order to provide quick relief to their affected customers;(5)affected employees of the Federal Government may be experiencing financial stress through no fault of their own and their creditworthiness should not be impaired because of the shutdown;(6)prudent workout arrangements that are consistent with safe and sound lending practices are generally in the long-term best interest of the financial institution, the borrower, and the economy;(7)financial institutions should work pro­ac­tive­ly to identify their customers who have been affected and adopt flexible, prudent arrangements to help such customers meet their debt obligations;(8)prudent efforts to adopt flexible workout arrangements for affected employees and their families should not be subject to examiner criticism or negative examinations; and(9)employees furloughed due to the shutdown of the Federal Government should be compensated at their standard rate of compensation for the period beginning October 1, 2013, through the date on which the lapse in appropriations ends, consistent with the principle adopted by the House when it passed the bill, H.R. 3223 on October 5, 2013, by a vote of 407–0.